DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 12/10/2019.  Claims 1-13 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemire US5160119 (hereinafter Lemire) in view of Green (US 2006/0113740).

Regarding claim 1, Lemire teaches an assembly (see Fig. 4C-4D) for a dosing system of a spreader machine for distributing a granular material, comprising: 
a first member provided with a first opening (see Fig. 4B, member 1); 
a second member provided with a second opening (see Fig. 4A, member 2); and 
an actuator (see element 8) connected to at least one of the first and second members (elements 1 and 2) and configured to provide a driving force (see Figs. 4C-4D; via extension or retraction of bolt 8 relative to 7 and 9) for relative movement conducted by linear movement between the first and second members (elements 1 and 2, see Figures 2A-2B and 4A-4B, where arrows shown) to adjust an opening size of a dosing opening provided by an overlapping area (overlapping of hole on plate 1 and hole on plate 2; see col. 1, ll. 13-15) in which the first and second openings are overlapping (see Figures 2A-2B and 4A-4B, wherein arrows are shown),
wherein the first and second members are configured to be moved by the relative movement into a first position providing the dosing opening with a first opening size and a second position different from the first position and providing the dosing opening with a second opening size different from the first opening size, a center portion of the dosing opening being locally fixed while the first and second members are moved between first and second positions (see arrows shown figs. 2A-2B and 4A-4B, wherein the adjustable orifice comprising two half plates movable with respect to one another with adjusting holes for positioning the plates and flanges for holding the half plates in position/center portion are shown, therefore the center portion is locally fixed while the first and second members are being moved).
However, Lemire fails to teach wherein the first and second members are configured to synchronously move while conducting the relative movement.
However, Green teaches an actuator for linear movement that cause a second member at 12 is forced movable in response to linear force applied to the first member at 14, due to the force applied via pinion 16 being transferred to toothed racks 28, 30 (see figs. 1-2C). It is noted that while the invention taught by Green is not involving a dosing system, Green teaches the actuator that is reasonably pertinent to the particular problem with which the applicant was concerned, which is an actuator with tooth wheel rack mechanism that drives linear movement in a way that linear force applied to one member synchronously move the other member in an opposite direction. Green reference is therefore an analogous art.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lemire to incorporate the teachings of Green to substitute the actuator bolt 8 and bracket 7 in Lemire with an actuator with two tooth racks and toothed wheel as shown in Green such that the first and second members are configured to synchronously move while conducting the relative movement, since the substitution of the actuator would have yielded predictable results, namely, moving the first member and second member to the desired position. In addition, the toothed wheel rack actuator mechanism has also been taught by Green to be more space efficient and double the effective working stroke of the actuator (par. 20), as instead of having to make multiple adjustment using Lemire’s two bolts 8 as actuator.

Regarding clam 2, the combination of Lemire and Green teaches all the materials as applied above. Lemire further teaches a guiding mechanism (see elements 7 and 9 or elongated slots shown on plates 1 and 2) configured for linearly guiding at least one of the first and second members for the linear movement (see arrows shown on Figs. 2A-2B and 4A-4B).

Regarding claim 3, the combination of Lemire and Green teaches all the materials as applied above. Lemire further teach a first hinge (see element 10) connecting the actuator (see element 8) to the first member (see element 1; Fig. 4C-4D).

Regarding claim 4, the combination of Lemire and Green teaches all the materials as applied above. Lemire further teaches a second hinge (see element 10) connecting the actuator (see element 8) to the second member (see element 2, Fig. 4C-4D).

Regarding claim 5, the combination of Lemire and Green teaches all the materials as applied above. Lemire further teaches that the second member (element 2) is forced movable in response to movement of the first member, the movement driven by the actuator.
Lemire fails to teach the actuator being the one that drive the second member to move in response to movement of the first member. 
However, Green teaches an actuator for linear movement that cause a second member at 12 is forced movable in response to linear force applied to the first member at 14, due to the force applied via pinion 16 being transferred to toothed racks 28, 30 (see figs. 1-2C). It is noted that while the invention taught by Green is not involving a dosing system, Green teaches the actuator that is reasonably pertinent to the particular problem with which the applicant was concerned, which is an actuator with tooth wheel rack mechanism that drives linear movement in a way that linear force applied to one member synchronously move the other member in an opposite direction. Green reference is therefore an analogous art.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lemire to incorporate the teachings of Green to substitute the actuator bolt 8 and bracket 7 in Lemire with an actuator with two tooth racks and toothed wheel as shown in Green to drive synchronous linear movement wherein the second member 2 is forced movable in response to linear movement of the first member, the linear movement driven by the actuator, since the substitution of the actuator would have yielded predictable results, namely, moving the first member and second member to the desired position. In addition, the toothed wheel rack actuator mechanism has also been taught by Green to be more space efficient and double the effective working stroke (par. 20).

Regarding claim 7, the combination of Lemire and Green teaches all the materials as applied above. Lemire further teaches that the dosing opening provided in the first position is a first shape, (slimmer convex lens shape shown illustrated below) and wherein the dosing opening provided in the second position is a second shape (slightly thicker convex lens shape shown illustrated below), and wherein the first shape and the second shape are a same type of shape (see openings in plate 1 and plate 2, two circular openings at different partial overlapping positions would have the same convex lens shape, i.e. meeting the claim limitation reciting “a first shape of the dosing opening is a same type of shape…”; see illustration below).

    PNG
    media_image1.png
    316
    373
    media_image1.png
    Greyscale


Regarding claim 10, the combination of Lemire and Green teaches all the materials as applied above. Lemire discloses the assembly according to claim 1, wherein the actuator 8 comprises, for providing the driving force for the relative movement between the first and second members, at least one of: a cylinder extractable and retractable (bolt 8 is a cylinder extractable and retractable with respect to bracket 7 and nut 9); and a toothed-wheel-rack mechanism.

Regarding claim 11, the combination of Lemire and Green teaches all the materials as applied above. Lemire discloses the assembly according to claim 1, wherein at least one of the first member and the second member is provided with a plate member (see figs. 4A, 4B).

Regarding claim 12, the combination of Lemire and Green teaches all the materials as applied above. Lemire discloses the dosing system (figs. 4C-4D shows a system with an adjustable orifice and therefore can be utilized as dosing system for distributing a granular material) for a spreader machine for distributing a granular material, comprising an assembly according to claim 1 (see the rejection of claim 1).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemire US5160119 (hereinafter Lemire) in view of Green (US 2006/0113740) in further view of Giehoff (DE102007045905A).
Regarding claim 6, the combination of Lemire and Green teaches all the materials as applied above. Lemire discloses the assembly according to claim 1, wherein at least one of the first and the second openings is a square opening.
	Giehoff discloses a dosing device (shown in fig. 20) wherein one (opening 11) of the openings (11-13) is a square opening. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize square opening instead of circular opening, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornek (US 5501405) in view of Lemire US5160119 (hereinafter Lemire).
Regarding claim 13, Doornek discloses a spreader machine 14 for distributing a granular material (abstract), comprising: 
a storage container 24 for receiving a granular material to be distributed; 
a spreading device 108 configured for distributing the granular material and a dosing system 80 and 81 (see fig. 6) configured for dosing the granular material received from the storage container to the spreading device.
Doornek fails to teach that the dosing system is one according to claim 12. 
However, Lemire discloses the dosing system according to claim 12 (see rejection above). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doornek to incorporate the teachings of Lemire to substitute movable plates 80, 81 in Doornek with the dosing system of Lemire. The substitution of one known element (movable plates 80, 81) as taught by Doornek with another (movable plates with actuator) as shown in figs. 4C-4D of Lemire would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of movable plates structure would have yielded predictable results, namely, allow dosing granular material for desired discharge rate. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/709202 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scope of the pending application include the subject matter are found anticipated by various combination of claims 1-13 of the reference application, as presented below.
Instant application 16709177
Copending application 16709202
1. An assembly for a dosing system of a spreader machine for distributing a granular material, comprising: a first member provided with a first opening; a second member provided with a second opening; and an actuator connected to at least one of the first and second members and configured to provide a driving force for relative movement conducted by linear movement between the first and second members to adjust an opening size of a dosing opening provided by an overlapping area in which the first and second openings are overlapping, wherein the first and second members are configured to synchronously move while conducting the relative movement, wherein the first and second members are configured to be moved by the relative movement into a first position providing the dosing opening with a first opening size and a second position different from the first position and providing the dosing opening with a second opening size different from the first opening size, a center portion of the dosing opening being locally fixed while the first and second members are moved between first and second positions.

1. An assembly for a dosing system of a spreader machine for distributing a granular material, comprising: a first member provided with a first opening; a second member provided with a second opening; and an actuator connected to at least one of the first and second members and configured to provide a driving force for relative movement between the first and second members, thereby, adjusting an opening size of a dosing opening provided by an overlapping area in which the first and second openings are overlapping, wherein the relative movement is conducted by linear movement of at least one of the first and second members.
2. The assembly according to claim 1, further comprising a guiding mechanism configured for linearly guiding at least one of the first and second members for the linear movement.
7. The assembly according to claim 1, wherein, if the first and second openings are in a first overlapping position, the dosing opening is a first shape, and wherein the dosing opening is a second shape after the first and second openings moved to a second overlapping position different from the first overlapping position, wherein the first shape and the second shape are a same type of shape.
8. The assembly according to claim 1, wherein the first and second members are configured to synchronously move while conducting the relative movement. 
9. The assembly according to claim 8, wherein a center portion of the dosing opening is locally fixed while the relative movement of both the first and second members is conducted.

2. The assembly according to claim 1, further comprising a guiding mechanism configured for linearly guiding at least one of the first and second members for the linear movement.

2. The assembly according to claim 1, further comprising a guiding mechanism configured for linearly guiding at least one of the first and second members for the linear movement.
3. The assembly according to claim 1, further comprising a first hinge connecting the actuator to the first member.

3. The assembly according to claim 1, further comprising a first hinge connecting the actuator to the first member.
4. The assembly according to claim 1, further comprising a second hinge connecting the actuator to the second member.

4. The assembly according to claim 1, further comprising a hinge connecting the actuator to the second member.
5. The assembly according to claim 1, wherein the second member is forced movable in response to movement of the first member, the movement driven by the actuator.

5. The assembly according to claim 1, wherein the second member is forced movable in response to linear movement of the first member, the linear movement driven by the actuator.
6. The assembly according to claim 1, wherein at least one of the first and second openings is provided with a square opening shape.

6. The assembly according to claim 1, wherein at least one of the first and the second openings is a square opening.
7. The assembly according to claim 1, wherein the dosing opening provided in the first position is a first shape, and wherein the dosing opening provided in the second position is a second shape, and wherein the first shape and the second shape are a same type of shape.

7. The assembly according to claim 1, wherein, if the first and second openings are in a first overlapping position, the dosing opening is a first shape, and wherein the dosing opening is a second shape after the first and second openings moved to a second overlapping position different from the first overlapping position, wherein the first and the second shape are a same type of shape.
10. The assembly according to claim 1, wherein the actuator comprises, for providing the driving force for the relative movement between the first and second members, at least one of: a cylinder extractable and retractable, and a toothed-wheel-rack mechanism.

10. The assembly according to claim 1, wherein the actuator comprises, for providing the driving force for the relative movement between the first and second members, at least one of: a cylinder extractable and retractable; and a toothed-wheel-rack mechanism.
11. The assembly according to claim 1, wherein at least one of the first and second members is provided with plate member.

11. The assembly according to claim 1, wherein at least one of the first member and the second member is provided with a plate member.
12. A dosing system for a spreader machine for distributing a granular material, comprising an assembly according to claim 1.

12. A dosing system for a spreader machine for distributing a granular material, comprising an assembly according to claim 1.
13. A spreader machine for distributing a granular material, comprising: a storage container for receiving a granular material to be distributed; a spreading device configured for distributing the granular material; and a dosing system according to claim 12 configured for dosing the granular material received from the storage container to the spreading device.
13. A spreader machine for distributing a granular material, comprising: a storage container for receiving a granular material to be distributed; a spreading device configured for distributing the granular material and a dosing system according to claim 12 configured for dosing the granular material received from the storage container to the spreading device.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
Regarding Double patenting rejection to claims 1-7 and 10-13 applicant submits that upon of indication of allowable subject matter, Applicant will submit a timely filed terminal disclaimer to overcome this ground of rejection, to the extent necessary at the time (see third paragraph of page 5 of the remarks filed on 03/21/2022).  
With respect to the non-statutory double patenting rejections, that the amendments to the claim are not sufficient to overcome the non-statutory double patenting rejections and that the claims 1-7 and 10-13 stand rejected as explained above (see Double patenting rejections section above).
Applicant’s arguments, see 35 USC 112 section on page 5 of the remarks, filed 03/21/2022, with respect to claims 7 and 13 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 7 and 13 has been withdrawn in view of the amendments. 
Applicant's arguments with respect to rejections made to claims 1-4, 7 and 10-12 under 35 USC 102 (b) have been fully considered and are not persuasive.  With respect to claim 1 applicant argues that as amended by incorporating elements recited in claims 8 and 9, Lemire fails to anticipate amended claims or claim depending therefrom (see 35 USC 103 section on page 6 of the remarks filed on 03/21/2022), that Green, that Lemire do not teach the features of amended claim 1 (see 35 USC 103 section on page 6 of the remarks), the actuator as claimed that provides a driving force for the movement as claimed, i.e. provides the driving force generated from other form of energy (see last paragraph of page 7 through second paragraph of page 8 of the remarks), an actuator “configured to provide a driving force for relative movement conducted by linear movement between the first and second members”, and a first and second members “configured to synchronously move while conducting relative movement” (see second paragraph of page 8 of the remarks). 
In response, the examiner disagrees submits that as amended the combination of Lemire and Green teaches the argued features and elements of amended claim 1.  
Lemire teaches an actuator (see element 8) connected to at least one of the first and second members (elements 1 and 2) and configured to provide a driving force (see Figs. 4C-4D; via extension or retraction of bolt 8 relative to 7 and 9, therefore a force is being exerted) for relative movement conducted by linear movement between the first and second members (elements 1 and 2, see Figures 2A-2B and 4A-4B, where arrows shown) to adjust an opening size of a dosing opening provided by an overlapping area (overlapping of hole on plate 1 and hole on plate 2; see col. 1, ll. 13-15) in which the first and second openings are overlapping (see Figures 2A-2B and 4A-4B, wherein arrows are shown),
wherein the first and second members are configured to be moved by the relative movement into a first position providing the dosing opening with a first opening size and a second position different from the first position and providing the dosing opening with a second opening size different from the first opening size, a center portion of the dosing opening being locally fixed while the first and second members are moved between first and second positions (see arrows shown figs. 2A-2B and 4A-4B, wherein the adjustable orifice comprising two half plates movable with respect to one another with adjusting holes for positioning the plates and flanges for holding the half plates in position/center portion are shown, therefore the center portion is locally fixed while the first and second members are being moved).
However, Lemire fails to teach wherein the first and second members are configured to synchronously move while conducting the relative movement.
However, Green teaches an actuator for linear movement that cause a second member at 12 is forced movable in response to linear force applied to the first member at 14, due to the force applied via pinion 16 being transferred to toothed racks 28, 30 (see figs. 1-2C). It is noted that while the invention taught by Green is not involving a dosing system, Green teaches the actuator that is reasonably pertinent to the particular problem with which the applicant was concerned, which is an actuator with tooth wheel rack mechanism that drives linear movement in a way that linear force applied to one member synchronously move the other member in an opposite direction. Green reference is therefore an analogous art.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lemire to incorporate the teachings of Green to substitute the actuator bolt 8 and bracket 7 in Lemire with an actuator with two tooth racks and toothed wheel as shown in Green such that the first and second members are configured to synchronously move while conducting the relative movement, since the substitution of the actuator would have yielded predictable results, namely, moving the first member and second member to the desired position. In addition, the toothed wheel rack actuator mechanism has also been taught by Green to be more space efficient and double the effective working stroke of the actuator (par. 20), as instead of having to make multiple adjustment using Lemire’s two bolts 8 as actuator.

With respect to applicant arguments that Lemire is directed to fluid piping systems and makes no reference to a spreader machine (or any similar machine) or a granular material (see first paragraph of page 7 of the remarks). 
In response the examiner wants to note that the “dosing system” is not positively recited in dependent claim 1.  The examiner further submits that there is no structure of the dosing system in the claim body that would distinguish from the mechanism with the sliding plates cited from Lemire. 
With respect to applicant arguments that Lemire fails to disclose “a center portion of the dosing opening being locally fixed while the first and second members are moved between first and second positions” as recited in amended claim 1 (see second paragraph of page 7 of the remarks) and submits that Lemire fails to provide any disclosure or hit with regard to such coordinated movement (see third paragraph of page 7 of the remarks). 
In response the examiner disagrees and submits that as amended the combination of Lemire and Green discloses the materials as applied above, in particular Lemire teaches the first and second members are configured to be moved by the relative movement into a first position providing the dosing opening with a first opening size and a second position different from the first position and providing the dosing opening with a second opening size different from the first opening size, a center portion of the dosing opening being locally fixed while the first and second members are moved between first and second positions (see arrows shown figs. 2A-2B and 4A-4B, wherein the adjustable orifice comprising two half plates movable with respect to one another with adjusting holes for positioning the plates and flanges for holding the half plates in position/center portion are shown/therefore the center portion is locally fixed while the first and second members are being moved).
In response to applicant's argument that the references fail to show certain features of applicant’s invention (see last sentence of third paragraph of page 7, and first paragraph of page 8 of the remarks), it is noted that the features upon which applicant relies (i.e., keeping the center portion of a dosing opening locally fixed while one or more of the half plates are moved; actuator that actually provides a driving force for the movement i.e. provides the driving force generated from other form of energy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to applicant remarks on last three paragraphs of page 8 and second paragraph of page 9 of the remarks, applicant argues that Green is not fairly read in combination with Lemire as disclosing or suggesting at least the foregoing elements of amended claim 1 that are absent from Lemire and submits that Green is non-analogous art and that a person of ordinary skilled in the art would not combine Lemire and Green because it would take substantial and cumbersome reconstruction because the teachings in Lemire and Green are from unrelated field. 
In response to applicant's argument that Green is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Green’s structure of the actuator being toothed rack and pinion is reasonably pertinent to linear actuating movement faced by applicant. Green teaches the actuator having similar actuator structural configuration that can produce the linear motion recited in claims 5, 8 and 9. The actuation structure shown in Green is of the same disclosed in applicant’s figure 7 at 31, 32, and 33. See analogous art example of toothbrushes and small brushes for hair, and clutch art versus claims to braking material in MPEP 2141.01(a), section IV.

In the Remarks, last paragraph of page 8, applicant argues that the combination of Lemire in view of Green would change the principle of operation of the primary reference since Green’s  drive pinion is located in the center of the arrangement. 
It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, while Lemire shows that adjustments can be made via operating of two separate jacking bolts 8 (figs. 4A-4D), Green illustrate an adjustment configuration that does not require operating two separate ends at the same time, therefore it is simpler and more efficient. 
With regard to how Green’s drive pinion would interfere with the center of arrangement in place of the orifice requiring extensive redesign, applicant has not provided any evidence showing the alleged disadvantageous leverage and therefore the argument is found not persuasive. As Lemire shows how the supports 3 and 5 and the adjustment mechanism 7, 8, 9 are adjacent to and around the center orifice without interfering with the flow at the orifice (fig. 4D), there is no reason that the adjustment configuration shown Green cannot be incorporated adjacent to the orifice without flow interference.  
The examiner maintains that the claims remain unpatentable for the reason above. 

Conclusion                                                                                                                                            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864